Atkinson, J.
In an action for a loss under a fire-insurance policy the petition alleged that the defendant, in consideration of stated premiums, issued to the insured its policy of insurance against loss by fire, in stated amounts, upon described property, effective between specified dates; that on a certain day during the life of the policy a described loss was sustained; that thereafter all right to the amount of the loss was duly assigned in writing by the insured to the plaintiff; that at the time of the issuance of the policy the insured notified the insurer’s agent who wrote the insurance that he held only a bond for title interest in the land, and that there was a certain mortgage on the personal property covered by the policy, and directed the agent “to write him a policy with these liens and the status of his title in view; and that the insured, being a foreigner, can scarcely read or write English, and relied on the company’s agent . . to write up the policy according to the information, and he did not read or attempt to read said policy upon delivery.” Also, that the plaintiff furnished proper proof of loss within the time specified, and in every way complied with the terms of the policy; and that a copy of the material parts of the policy was attached to the petition as an exhibit. The paper so attached appeared to be in the form of a policy of fire insurance, except that while it referred to “the following conditions and stipulations printed on the back hereof, ” as being a part of. the policy, none of such conditions were set out in the paper. Held, that it was erroneous to sustain a general demurrer to the petition. The judge did not rule upon any of the special grounds of demurrer, and no decision is made with respect to them.

Judgment reversed.


All the Justices concur.